NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     __________

                                     No. 20-1997
                                     __________

                              GARY EUGENE SEGRAVES,

                                                Appellant

                                          v.

   DISTRICT ATTORNEY OF LYCOMING COUNTY; SUPERINTENDENT
HOUTZDALE SCI; ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA

                                     __________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania

                       (District Court Civil No. 3-17-cv-00084)
                     District Judge: Honorable Robert D. Mariani

                                 Argued April 26, 2022

            BEFORE: PORTER, NYGAARD, and FISHER, Circuit Judges


                                 (Filed: May 11, 2022)


Adrian N. Roe
First Floor
428 Boulevard of the Allies
Pittsburgh, PA 15219
Kaine E. Spitak [Argued]
Duquesne University School of Law
Federal Litigation Clinic
912-914 Fifth Avenue
Pittsburgh, PA 15219

       Counsel for Appellant

Martin L. Wade [Argued]
Lycoming County Office of District Attorney
48 West Third Street
Williamsport, PA 17701

       Counsel for Appellee District Attorney Lycoming County

                                        __________

                                         OPINION*
                                        __________

NYGAARD, Circuit Judge.

       Appellant Gary Segraves filed a petition for writ of habeas corpus seeking a new

trial on his convictions for numerous sexual offenses arising from the rape of his step-

daughter, B.H. Though Segraves’ petition advanced multiple grounds for relief—

including the claim of ineffective assistance of counsel—the District Court rejected each.

On appeal, Segraves challenges only the denial of habeas relief on his ineffective

assistance of counsel claim. We will affirm.

       We need not labor over the facts and instead refer the reader to the District Court’s

able description of the record in its opinion.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                                 2
       The District Court’s holding is correct. To obtain a writ of habeas corpus,

Segraves needed to establish the Pennsylvania Superior Court’s adjudication of his

ineffective assistance claim either: (1) resulted in a decision contrary to, or involved the

unreasonable application of, clearly established Federal law as determined by the

Supreme Court of the United States; or (2) resulted in a decision based on an

unreasonable determination of the facts in light of the evidence presented. 28 U.S.C.

§ 2254(d); Harrington v. Richter, 562 U.S. 86, 100 (2011).

       Segraves contends, but has failed to prove, that the heightened scrutiny standard

and rule of per se prejudice for which he advocates have been clearly established by the

Supreme Court as required by the Antiterrorism and Effective Death Penalty Act. To

support his argument, Segraves cites an assortment of non-binding, and readily

distinguishable, decisions from other circuit, district, and state courts. Given the plain text

of § 2254(d), however, these decisions cannot qualify as “clearly established” Federal

law. The Pennsylvania Superior Court’s failure to apply this heightened scrutiny standard

was thus not unreasonable, as “it is not an unreasonable application of clearly established

Federal law for a state court to decline to apply a specific legal rule that has not been

squarely established by [the Supreme] Court.” Knowles v. Mirzayance, 556 U.S. 111,

122 (2009) (internal quotation marks omitted).

       Nor are we convinced by the record that the Superior Court’s application of

Strickland v. Washington, 466 U.S. 668 (1984), or its Pennsylvania law analogue, was

objectively unreasonable. With respect to ineffective assistance of counsel claims, a state

court’s decision is objectively unreasonable only when the decision, “evaluated

                                              3
objectively and on the merits, resulted in an outcome that cannot reasonably be justified

under Strickland.” Werts v. Vaughn, 228 F.3d 178, 204 (3d Cir. 2000). As our review of

the Superior Court’s determination is doubly deferential, see Yarborough v. Gentry, 540

U.S. 1, 5-6 (2003), to establish the Superior Court’s prejudice analysis was objectively

unreasonable Segraves had to clear a high hurdle. Segraves has failed to do so.

       In its opinion, the Superior Court provided several reasons as to why Segraves’

counsel’s failure to call M.M. did not result in prejudice, which, when taken together,

establish the Superior Court’s prejudice determination is reasonably justified under

Strickland. Com. v. Segraves, No. 181 MDA 2015, 2016 WL 617167, at *4 (Pa. Super.

Ct. Feb. 16, 2016). The first being the “compelling evidence” of Segraves’ guilt, which

was established by B.H.’s testimony. Id. The Superior Court also noted that B.H.’s

testimony was corroborated by Dr. Kathleen Lewis, who “testified that she examined

B.H. in February 2008, when B.H. was thirteen years old, and observed that she had

sustained a significant vaginal injury consistent with someone having penetrating

intercourse with her.” Id.

       Additionally, the Superior Court explained that Segraves was not prejudiced by his

counsel’s failure to call M.M. because M.M.’s testimony would have been used solely to

impeach B.H.’s credibility and Segraves’ attorney “acknowledged that he used other

means of impeaching B.H.’s credibility, by presenting evidence of her motive for

fabricating the allegations and pointing out inconsistencies in her testimony.” Id. at *5.

The Superior Court also found that even though Segraves’ attorney failed to call M.M.,

“he did point out to the jury during closing argument that M.M. had never testified in

                                             4
support of B.H.” Id. The Superior Court further recognized that the trial court gave the

jury a failure to make a prompt complaint charge, which instructed the jury to consider

the delay in B.H.’s reporting her abuse in evaluating the reliability of her testimony. Id.

Based on these facts, the Superior Court concluded “M.M.’s testimony regarding an

incident that she disputes or does not remember took place when she was eleven years

old on a school bus would have added little with respect to evaluating B.H.’s credibility.”

Id.

       In light of the Superior Court’s reasoning, it cannot be said its prejudice

determination was objectively unreasonable, or that it could not be reasonably justified

under Strickland. Accordingly, we will affirm.




                                              5